Exhibit 10.53

 

[ex10-53img001.jpg]

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (the "Agreement") is entered into this 9th day of July 2014 by
and between Lighting Science Group Corporation (hereinafter referred to as "LSG"
or "Company"), a Delaware Corporation with a business address of 1227 South
Patrick Drive, Satellite Beach, Florida 32937, and Dennis McGill (hereinafter
referred to as "Employee" or “you(r)”), an individual with a residence address
of 5837 Jordan Way, Frisco, Texas 75034. (From time to time, Company and
Employee shall be referred to collectively herein as the "Parties," or,
individually, as the "Party.")

 

 

W I T N E SS E T H:

 

WHEREAS, the Company wishes to retain Employee to serve as its interim Chief
Financial Officer and interim Chief Operating Officer (“Interim CFO/COO”),

 

WHEREAS, Employee wishes to be so retained.

 

NOW THEREFORE, in consideration of the premises, of the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree that
employee shall be employed by the Company as its Interim CFO/COO pursuant to the
terms and conditions set forth herein.

 

1.

POSITION AND DUTIES.

 

Employee is hereby appointed to serve as LSG’s Interim COO, effective as of June
19, 2014, and Interim CFO, effective as of July 9, 2014.

 

Employee will report to LSG’s Chief Executive Officer (“CEO”) or to his
designee(s), and will have such duties and responsibilities as customarily
appertain to the positions of Chief Financial Officer and Chief Operating
Officer of a publicly-traded corporation in the United States, including
responsibility for overseeing and managing the Company’s operations and
finances, both domestic and abroad, and/or as the CEO or LSG’s Board of
Directors may specify.

 

During Employee’s employment with LSG, Employee will devote his full employable
time, attention and best efforts to the fulfillment of his duties and
responsibilities hereunder.

 

2.

AT WILL EMPLOYMENT.

 

Employee’s employment hereunder is at-will. This means that either party may
terminate Employee’s employment at any time, and for any reason or for no
reason. In the event of such termination, the Company shall owe no further sums
to Employee other than as expressly set forth herein.

 

 
1 

--------------------------------------------------------------------------------

 

 

3.     BASE SALARY.      

 

As of June 20, 2014, Employee’s weekly compensation is Sixteen Thousand Dollars
($16,000) less standard payroll deductions and all required withholdings,
payable in accordance with LSG’s standard payroll practices.

 

4.

BENEFITS.

 

During the Term, Employee (and, as applicable, his eligible dependents) will not
be eligible to participate in LSG’s employee benefit plans and fringe benefit
programs, including disability, medical, dental 401k, vision and life insurance
options.

 

5.

EXPENSES.

 

While this Agreement is in effect, the Company shall pay all expenses you
reasonably incur in connection with your performance of services hereunder. This
includes your actual out of pocket expenses for air and ground transportation,
meals and lodging. Your expense invoices will be paid by the Company within ten
(10) business days of presentation.

 

6.

D&O INSURANCE COVERAGE / INDEMNIFICATION.

 

You will be covered under the Company’s Director’s & Officer’s liability
insurance policies commencing as of June 19, 2014, the date on which you started
to serve as the Company’s Chief Operating Officer.

 

In addition, the Company shall indemnify you to the fullest extent permitted by
applicable law, and you will be entitled to the protection of any insurance
policies Company maintains for the benefit of directors and officers of Company,
at the same level that applies to the most senior active employees of the
Company, with respect to all costs, charges and expenses, including attorneys’
fees, whatsoever incurred or sustained by you in connection with any action,
suit or proceeding (other than any action, suit or proceeding brought by or in
the name of Company against you) to which you may be made a party by reason of
being or having been an officer or employee of Company or your serving or having
served any other enterprise as a director, officer or employee at the request of
Company. Such expenses shall be advanced to you as incurred, subject to your
obligation to repay such advances if it is determined that you were not entitled
to indemnification.

 

7.

TAXES.

 

Employee understands and acknowledges that he will be solely responsible for any
income tax liability that results from his receipt of compensation and benefits
hereunder.

 

 
2

--------------------------------------------------------------------------------

 

  

8.

CONFIDENTIALITY / NON-DISCLOSURE.

 

LSG shall provide you with “Confidential Information” (as defined below) in
connection with the performance of your duties hereunder. You agree and
acknowledge that LSG and its affiliates have a legitimate and continuing
proprietary interest in the protection of its Confidential Information and that
it has invested substantial time, money and effort and will continue to invest
substantial time, money and effort to develop, maintain and protect such
Confidential Information. During your employment and at all times thereafter,
you will not, except with LSG’s written consent or in connection with carrying
out your duties and responsibilities for LSG, furnish or make accessible to
anyone or use for your own benefit or the benefit of anyone else any trade
secrets, confidential or proprietary information of LSG and its affiliates,
including but not limited to business plans and/or strategies, sales plans
and/or strategies, marketing plans and/or strategies, systems, programs,
methods, employee lists, computer programs, insurance profiles and client lists
(hereafter referred to as “Confidential Information”); provided, that such
Confidential Information shall not include information which at the time of
disclosure or use, was generally available to the public other than by a breach
of this Agreement. Notwithstanding the foregoing, you may disclose Confidential
Information when required to do so by a court of competent jurisdiction, by any
governmental agency having supervisory authority over the business of LSG or by
any administrative body or legislative body (including a committee thereof) with
jurisdiction to order you to divulge, disclose or make accessible such
information, but you must first (i) promptly notify LSG of such order, (ii) at
LSG’s written request, diligently contest such order at the sole expense of LSG
as expenses occur, and (iii) at LSG’s written request, seek to obtain, at the
sole expense of LSG, such confidential treatment as may be available under
applicable laws for any information disclosed under such order.

 

9.

NON-SOLICITATION.

 

In consideration of LSG’s provision of Confidential Information, and the
payments, benefits and other obligations of LSG to you pursuant to this
Agreement, you hereby covenant and agree that, at all times during which you are
employed by LSG and its affiliates and during the Restricted Period, you will
not, directly or indirectly, solicit or attempt to solicit, from any of LSG’s
customers, customer prospects, vendors, suppliers, and/or consultants, any
business for any entity or individual other than LSG, and you will not otherwise
attempt to persuade any of LSG’s customers, customer prospects, vendors,
suppliers and/or consultants to end or reduce the amount of the business they
conduct with LSG.

 

In further consideration of LSG’s provision of Confidential Information, and the
payments, benefits and other obligations of LSG to you pursuant to this
Agreement, you hereby covenant and agree that, at all times during which you are
employed by LSG or its affiliates and during the Restricted Period, you will not
hire, or assist anyone else to hire, any employee, consultant, or temporary
employee of LSG or seek to persuade any employee, consultant, or temporary
employee of LSG to discontinue employment or to become employed in any business
other than LSG, nor seek to persuade any third party to discontinue a
relationship with LSG.

 

You agree that, while you are employed, during the Restricted Period and
subsequent to the completion or termination of the Restricted Period, you will,
at LSG’s request and expense, execute all applications for United States and
foreign patents, trademarks, copyrights, or other rights with respect to, and
will otherwise provide assistance (including but not limited to the execution
and delivery of instruments of further assurance or confirmation) to assign (and
immediately upon creation will be deemed to have assigned), all Subject
Intellectual Property to LSG and to permit LSG to enforce any patents,
trademarks, copyrights, or other rights in and to Subject Intellectual Property.
You agree not to file any patent, trademark, or copyright applications relating
to Subject Intellectual Property. “Subject Intellectual Property” means all
right, title, and interest to all patents and patent applications, all
inventions, innovations, improvements, developments, methods, designs, recipes,
formulas, analyses, drawings, reports and all similar or related information (in
each case whether or not patentable), all copyrights and copyrightable works,
all trade secrets, confidential information and know-how, and all other
intellectual property rights that both (a) are or were conceived, reduced to
practice, developed or made by you while employed by LSG and (b) either that (i)
directly or indirectly relate to the actual or anticipated business, research
and development or existing or future products or services of LSG, or (ii) are
or were conceived, reduced to practice, developed or made using any of the
equipment, supplies, facilities, assets or resources of LSG (including any
intellectual property rights).

 

 
3

--------------------------------------------------------------------------------

 

 

10.

RESTRICTED PERIOD.

 

For purposes of this Agreement, and except as provided below, the “Restricted
Period” shall mean twelve (12) months following the date on which your
employment ends (for whatever reason).

 

11.

APPLICATION OF SECTION 409A.

 

Each payment under this Agreement is intended to be exempt from Section 409A or
in compliance with Section 409A, and the provisions of this Agreement will be
administered, interpreted and construed accordingly. Without limiting the
generality of the foregoing, the term “termination” of employment or any similar
term used herein will be interpreted to mean “separation from service” within
the meaning of Section 409A to the extent necessary to comply with Section 409A.
In addition, notwithstanding any provision of this Agreement to the contrary,
any payment that is subject to the six-month delay under Section 409A(a)(2)(B)
of the Internal Revenue Code for a “specified employee”, if applicable, shall
not be paid or commence until the earliest of: (i) the first day of the seventh
month after your date of termination, (ii) the date of your death, or (iii) such
earlier date as complies with the requirements of Section 409A. Each payment
hereunder subject to Section 409A shall be considered a separate payment for
purposes thereof. All reimbursements or provision of in-kind benefits pursuant
to this Agreement shall be made in accordance with Treas. Reg. §
1.409A-3(i)(1)(iv) such that the reimbursement or provision will be deemed
payable at a specified time or on a fixed schedule relative to a permissible
payment event. Specifically, the amount reimbursed or in-kind benefits provided
under this Agreement during your taxable year may not affect the amounts
reimbursed or provided in any other taxable year (except that total
reimbursements may be limited by a lifetime maximum under a group health plan),
the reimbursement of an eligible expense shall be made on or before the last day
of your taxable year following the taxable year in which the expense was
incurred, and the right to reimbursement or provision of in-kind benefit is not
subject to liquidation or exchange for another benefit.

 

 
4

--------------------------------------------------------------------------------

 

  

12.

Assignment.

 

You may not transfer, delegate, or assign this Agreement or your obligations
hereunder. LSG may transfer or assign this Agreement to a company or firm that
succeeds to the business of LSG or into which LSG merges.

 

13.

NOTICES.

 

Any notice or other communication that one party desires to give to the other
under this Agreement shall be in writing, and shall be deemed effectively given
upon (i) receipt by personal delivery, (ii) receipt by transmission by facsimile
or electronic mail or (iii) the third business day following deposit in any
United States mail box, by registered or certified mail, postage prepaid,
addressed to the other party at the address set forth below or at such other
address as a party may designate by 15 days advance notice to the other party
pursuant to the provisions of this section.

 

If to you:

 

Dennis McGill

5837 Jordan Way

Frisco, Texas 75034

 

If to the Company:

 

Lighting Science Group Corporation

1227 South Patrick Drive

Satellite Beach, FL 32937

Attention: CEO

 

14.

LSG STANDARD PRACTICE AND PROCEDURES.

 

All other matters concerning your employment which are not specifically
described in this Agreement will be in accordance with LSG’s standard practices
and procedures.

 

15.

ENTIRE AGREEMENT.

 

This Agreement contains the entire agreement and understanding between you and
LSG and supersedes any prior or contemporaneous agreements, understandings,
communications, offers, representations, warranties, or commitments by or on
behalf of LSG and its affiliates (either oral or written). The terms of your
employment may, in the future, be amended but only in writing, signed by you and
signed by a duly authorized officer on behalf of LSG.

 

 
5

--------------------------------------------------------------------------------

 

 

16.

NO WAIVER.

 

No waiver of any term of this Agreement will be valid unless made in writing and
signed by the party waiving such term. A waiver by any party of a breach of any
provision of this Agreement will not operate or be construed as a waiver of any
subsequent breach by that same party.

 

17.

DISPUTE.

 

In the event a dispute arises, this Agreement, including the validity,
interpretation, construction and performance of this Agreement, shall be
governed by and construed in accordance with the substantive laws of the State
of Florida. Jurisdiction and venue for the resolution of any disputes hereunder
or relating to Employee’s employment with the Company, or her performance of
duties or responsibilities pursuant thereto, shall be solely in Brevard County,
within the State of Florida.

 

18.

COUNTERPARTS.

 

This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which together shall constitute one instrument.

 

19.

UNENFORCEABLE PROVISIONS.

 

If any provision hereof shall be declared unenforceable for any reason, such
unenforceability shall not affect the enforceability of the remaining provisions
of this Agreement. Further, such provision shall be reformed and construed to
the extent permitted by law so that it would be valid, legal and enforceable to
the maximum extent possible.

 

* * * *

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed and
delivered by their duly authorized representatives, as of the date first above
written.

 

 

DENNIS McGILL 

 

 

Signature: Dennis McGill 

 

 

Date: 6/24/14

 

 

LIGHTING SCIENCE GROUP CORPORATION

 

 

By: Richard Davis

 

Title: CEO

 

Date: July 24, 2014

   

 